DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Hague- Reply Reminder
Applicant is reminded that any reply to this restriction requirement must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Specification Objections
The specification is objected to due to the inclusion of the special description at the end of the specification. No description of the design in the specification, other than a brief description of the drawing, is generally necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904) and Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. 

The specification of a nonprovisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. MPEP 2920.04(a)II. Therefore, the following descriptive statement must be cancelled from the specification:
[The face mask is used to cover the nose, mouth, face, and beard and to decrease the transmission of viruses; the face mask features a nose pad that redirects breath and respiratory droplets into the face mask and further prevents the fogging of eyewear; the side arms are attached to a wearer's ears or inserted into a wearer's beard; the side clips are inserted through the wearer's beard to further prevent displacement thereof.]

Claim Rejections – 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling due to the inconsistent and unclear scope, shape, and appearance of the claimed design. Refer to the following:
The claim is indefinite because the drawings include broken lines that are not described in the specification, and the scope of the claimed design cannot be determined. Specifically, there is broken line ornamentation along the periphery of the article. Refer to the following annotated Fig. 1 for examples.

    PNG
    media_image1.png
    669
    640
    media_image1.png
    Greyscale

When utilizing broken lines in a drawing, a broken line description which clearly describes the use of the broken lines must be included in the specification. See 37 CFR 1.152 and MPEP § 1503.02(III).  Because broken lines can be used in design patent drawings for a number of reasons, the broken‐line description should expressly identify the purpose of the broken lines in addition to defining their relationship to the claimed design.  See MPEP 1503.01(III).

If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The broken lines in the drawings depict portions of the Face Mask that form no part of the claimed design.--
Or
--The broken line showing of Face Mask depicts environmental structure and forms no part of the claimed design.--

Alternatively, if the broken lines represent portions of the article for which protection is sought (e.g. stitching), this rejection may be overcome by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The broken lines in the drawings depict portions of the Face Mask that form part of the claimed design.--

The shape and appearance of the top edge of the article are inconsistent and unclear. The top edge (a) is shown relatively flat and straight in 1.1, 1.2, 1.4, and 1.6. However, in 1.3 the top edge is shown with a sharp upward curve toward the front of the article (b), leading into an elevated flat portion (c). Refer to the following annotated figures.  

    PNG
    media_image2.png
    669
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    703
    591
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    731
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    602
    597
    media_image6.png
    Greyscale


The appearance of the peripheral ornamentation is inconsistent. A portion of the ornamentation along the inside of the article is shown in solid line in 1.2, however, this portion is shown in broken line in 1.4. Refer to the following annotated figures.

    PNG
    media_image7.png
    687
    1033
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    731
    890
    media_image8.png
    Greyscale


The shape and appearance of the beard clips are inconsistent and unclear. The left-side clip in 1.4 and 1.6 is shown with one continuous thin edge, however, in 1.2 the clip is shown with additional structure at either end. Refer to the following annotated figures where the thin edge has been shaded in gray and the additional structure has been circled.

    PNG
    media_image9.png
    724
    735
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    708
    966
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    680
    725
    media_image11.png
    Greyscale


The appearance of the ear loops is inconsistent and unclear. 1.2, 1.3, and 1.5 show the loops separated from the main body of the article. However, 1.6 shows the loops continuous with the inside edges of the article. Further, 1.4 shows one of the loops separate and one continuous with the inside edges. Refer to the following annotated figures where the instances where the loops are shown separate are denoted with arrows and the instances where they are shown continuous are denoted with circles.

    PNG
    media_image12.png
    339
    642
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    372
    581
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    345
    616
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    449
    596
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    625
    612
    media_image16.png
    Greyscale

Because of the inconsistent and unclear scope, shape, and appearance, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. It is also suggested that any new drawings have better line quality to show cleaner and clearer lines which allows for better reproduction for patent printing.

Replacement Drawings
If corrected drawing sheets are submitted in reply to the Office action, they must be in compliance with 37 CFR 1.121(d) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

The references cited but not applied are considered cumulative art related to the claimed design.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE STARR whose telephone number is (571)272-9581. The examiner can normally be reached Mon-Fri, 8:30 AM - 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Holly Thurman can be reached on (571) 272-8068. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.D.S./Examiner, Art Unit 2919                                                                                                                                                                                                        




/DANIEL J DOMINO/Primary Examiner, Art Unit 2919